
	

115 SRES 685 ATS: To authorize testimony and representation of Senate employee in United States v. Adam Albrett, etc.
U.S. Senate
2018-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 685
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2018
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and representation of Senate employee in United States v. Adam Albrett, etc.
	
	
 Whereas, in the case of United States v. Adam Albrett, etc., Cr. No. 18–312, pending in the United States District Court for the Eastern District of Virginia, the government has requested testimony from Sam Frazier, an employee in the office of Senator Dianne Feinstein;
 Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent Members, officers, and employees of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; and
 Whereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That Sam Frazier, an employee in the Office of Senator Dianne Feinstein, is authorized to testify in the case of United States v. Adam Albrett, etc., except concerning matters for which a privilege should be asserted.
 2.The Senate Legal Counsel is authorized to represent Mr. Frazier in connection with the testimony authorized in section one of this resolution.
		
